DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1-18. Claims 1-18 are pending.
	The amendments to the claims have overcome the claim objections of record.
	The amendments to the claims have overcome the 112(b) rejections of record.
	The amendments to the claims have necessitated new prior rejections under 102 and 103 over the prior art previously relied upon. See 102 and 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see section I. of Remarks, filed 11/10/2020, with respect to claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, see section II. of Remarks, filed 11/10/2020, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see section III. of Remarks, filed 11/10/2020, with respect to 102 rejections over Yamamoto ‘742 have been fully considered, but they are not persuasive.  
Applicant has argued that Yamamoto ‘742 does not disclose a removable separator panel, in particular one that has the structural features and function as provided in the present disclosure. Examiner finds this argument unpersuasive.


Applicant has argued that the strainer 145 of Yamamoto ‘742 does not meet the limitations with regard to the removable separator panel in the amended claims. Specifically, Applicant has argued that the strainer of Yamamoto ‘742 cannot be expected to support an object to be cleaned, nor can a strainer partition the cleaning tank from the recirculating fluid tank. Examiner finds this argument unpersuasive.
As discussed in the 102 rejections of claims 1 and 18 below, the strainer 145 of Yamamoto ‘742 anticipates all of the limitations with regard to the removable separator panel in the amended claims.
Regarding Applicant’s allegations that the strainer cannot be expected to support an object to be cleaned, the Examiner respectfully disagrees. Applicant alleges that the strainer 145 could not be expected to support an object to be cleaned. However, there is no evidence or reasoning in support of this allegation. Certainly, there is nothing stopping one from placing an object to be cleaned atop the strainer 145. Such an object placed atop the strainer is necessarily being supported by said strainer.  
As discussed in the 102 rejections below, the top surface of the removable separator panel (strainer) 145 in Yamamoto ‘742 is not explicitly described as a cleaning surface for supporting the objects to be cleaned. However, the top surface of the removable separator panel 145 could be used for said purpose, i.e. an object to be cleaned to be placed upon (and thus supported by) top surface of the removable separator panel and subsequently cleaned. Because the top surface of the removable separator panel 145 is capable of functioning as a “cleaning surface for supporting the objects to be cleaned”, said top surface satisfies the claim language requiring a surface which functions as such (see MPEP 2114).

Applicant has argued that the strainer 145 of Yamamoto ‘742 cannot partition the cleaning tank from the recirculating fluid tank. Examiner respectfully disagrees.
	As originally discussed in the 102 rejections of claims 1 and 18 set forth in the previous Office Action, the separator panel (strainer) 145 of Yamamoto ‘742 does partition the cleaning tank 161 from the 

	Applicant has argued that, as described in a non-limiting example in paragraphs [0025] and [0046] of Applicant’s specification, one of the functions of the removable separator panel is to serve as a repairable or replaceable bottom surface of a cleaning tank, which alleged cannot be done with the strainer of Yamamoto ‘742. Examiner finds this argument unpersuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the removable separator panel serving as a repairable or replaceable bottom surface of a cleaning tank) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regardless it is noted that the separator panel (strainer) 145 of Yamamoto ‘742 is removable and forms a portion of the bottom of the cleaning tank 161 (Figure 1, paragraphs [0064]-[0076]). Because the strainer 145 is removable, it is necessarily replaceable. Thus, the separator panel (strainer) 145 of Yamamoto ‘742 can function as a repairable or replaceable bottom surface of cleaning tank 161.
	
	Applicant has argued that because the bottom surface of cleaning tank (sink assembly) 161 in Yamamoto ‘742 is an integral, non-detachable piece, Yamamoto ‘742 teaches away from a removable separator panel between the cleaning tank and the recirculating fluid tank. Examiner finds this argument unpersuasive.
	It cannot be said that Yamamoto teaches away from the claimed removable separator panel, simply because one part of Yamamoto is not removable. A teaching that a component is integral does not constitute a teaching away from making such a part separable. Regardless, as discussed in detail above and in the 102 rejections below, Yamamoto ‘742 comprises a removable separator panel between the cleaning tank 161 and recirculating fluid tank 140 in the form of strainer 145. Even if Yamamoto ‘742 were 

	Applicant has argued that a user cannot easily access the recirculating fluid tank of Yamamoto ‘742 for fluid cleaning or replacement via removable strainer 145. Examiner finds this argument unpersuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., easy access to the recirculating fluid tank via the removable separator panel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, it is noted that the concept of “easy access” as argued by Applicant would be indefinite if claimed, as “easy access” is a relative term.

Applicant has argued that Yamamoto ‘742 provides a liner bag to be installed in the duty tank (recirculating fluid tank) 140 to facilitate cleaning an removal of debris, which would allegedly not be necessary if a user had direct access to the duty tank via a removable separator panel. Examiner finds this argument unpersuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct access to the recirculating fluid tank via the removable separator panel) are not recited in the rejected claim(s), nor do the claims prohibit the presence of a liner bag in the recirculating fluid tank. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued that a strainer is described in their specification (paragraph [0024]) as being a separate, optional part of the removable separator panel.
a strainer being a separate and/or optional part of the removable separator panel; and/or the removable separator panel being not being a strainer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued that the amendments to claims 1 and 18 to specify that the removable separator panel comprises a cleaning surface, thus clarifying the identity of the separator panel. Examiner finds this argument unpersuasive.
The amendments specifying that the removable separator panel comprises a cleaning surface fail to distinguish the claimed removable separator panel from the strainer 145 of Yamamoto ‘742. As discussed in the 102 rejections below, the top surface of the removable separator panel (strainer) 145 in Yamamoto ‘742 is not explicitly described as a cleaning surface for supporting the objects to be cleaned. However, the top surface of the removable separator panel 145 could be used for said purpose, i.e. an object to be cleaned to be placed upon (and thus supported by) top surface of the removable separator panel and subsequently cleaned. Because the top surface of the removable separator panel 145 is capable of functioning as a “cleaning surface for supporting the objects to be cleaned”, said top surface satisfies the claim language requiring a surface which functions as such (see MPEP 2114).

In view of the above, Examiner maintains that Yamamoto ‘742 anticipates independent claims 1 and 18, as well as dependent claims 2-5, 7-13, and 16-17. See 102 rejections below for further details.

Applicant’s arguments, see section IV.A. of Remarks, filed 11/10/2020, with respect to 103 rejection of claim 6 over Yamamoto ‘742 in view of Capella have been fully considered, but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the separator panel covering and/or forming the bottom of the cleaning tank) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the fact that the screen taught by Capella does not cover or form the bottom of the cleaning tank does nothing to dissuade one of ordinary skill in the art from modify Yamamoto ‘742 in view of Cappella as described in the 103 rejection of claim 6 below.

Applicant has argued that it would not be obvious to one of ordinary skill in the art to modify Yamamoto ‘742 in view of Cappella because the screen taught by Capella does partition the cleaning and the recirculating fluid tank and thus, allegedly does not serve the same purpose as the separator panel.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The separator panel of Yamamoto ‘742 partitions the cleaning tank and the recirculating fluid tank as claimed. As discussed in the 103 rejection of claim 6 below, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamamoto ‘742 in view of Cappella by adding a removable separator panel that comprises at least one surface projection adapted to support the object to be cleaned at a position above the bottom of the cleaning tank, in order to keep objects to be cleaned separate from any used cleaning fluid or debris collecting in the bottom of said cleaning tank. In other words, it would have been obvious to one of ordinary skill in the art to modify the removable separator panel of Yamamoto ‘742 to comprise the claimed at least one surface projection. Doing so does 
Therefore, regardless of whether or not the separator panel of Cappella partitions the cleaning tank and the fluid recirculating tank, Examiner maintains that claim 6 is rendered obvious by the combination of Cappella and Yamamoto ‘742.

Applicant has alleged that Cappella indirectly teaches away from a partitioning separator panel because one could consider that a screen may not be necessary with the existence of a separator panel. Examiner respectfully disagrees.
It is a logical leap to assert that Cappella teaches away from a partitioning separator panel simply because Cappella makes use of a feature which, allegedly, could be considered as an element which may not be necessary in the presence of a partitioning separator panel. There is no teaching away in Cappella from a partitioning separator panel, explicit or otherwise.    

Applicant has argued that the removable separator panel of Cappella would not allow for the bottom of the cleaning tank to be replaced, nor would it provide easy access to what is below the cleaning tank. Examiner finds this argument unpersuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., replicability of the bottom of the cleaning tank and easy access to what is below the cleaning tank) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In view of the above, Examiner maintains that claim 6 is obvious over the combination of Yamamoto ‘742 and Cappella. 

Applicant’s arguments, see section IV.B. of Remarks, filed 11/10/2020, with respect to 103 rejection of claim 14 over Yamamoto ‘742 in view of Publ have been fully considered, but they are not persuasive.
Applicant has argued that the Publ reference does not cure the alleged deficiencies of Yamamoto ‘742. However, as discussed above, and in the prior art rejections below. Yamamoto ‘742 is not deficient as alleged. Therefore, this argument is moot. 

Applicant’s arguments, see section IV.C. of Remarks, filed 11/10/2020, with respect to 103 rejection of claim 15 over Yamamoto ‘742 have been fully considered, but they are not persuasive.
	Applicant has argued that, because Yamamoto ‘742 allegedly does not teach a removable separator panel, which allegedly patentably distinct from a strainer, it would not be obvious to modify Yamamoto ‘742 by adding a handle to a removable separator panel. Examiner finds this argument unpersuasive.
	As discussed above and in the prior art rejections below, Yamamoto ‘742 does teach a removable separator panel in the form of strainer 145. In other words, Yamamoto anticipates the claimed removable separator panel. Contrary to applicant’s allegations, there is nothing in the claims which patentably distinguishes the removable separator panel from the strainer 145 of Yamamoto ‘742. The strainer 145 of Yamamoto ‘742 is removable and thus, would benefit from a handle to assist in the removal thereof.
	In view of the above, Examiner maintains that it would be obvious to one of ordinary skill in the art before the effective filing date to modify Yamamoto ‘742 by adding a handle to the removable separator panel (strainer) thereof.

Applicant’s arguments, see section V of Remarks, filed 11/10/2020, with respect to the double patenting rejections have been fully considered and they are persuasive in part. 
Applicant has argued that the double patenting rejections over US 6,279,587 should be withdrawn because said patent alleged does not teach or suggest a removable separator panel as 

Applicant has argued that the double the double patenting rejections over US 7,531,065 should be withdrawn, as said reference allegedly fail to teach or suggest the claimed removable separator panel in the same manner in which Yamamoto ‘742 allegedly fails to teach or suggest said feature. Examiner finds this argument unpersuasive.
As discussed above and in the 102 rejections below, Yamamoto ‘742 anticipates the claimed removable separator panel. The ‘065 patent is the granted patent corresponding to the Yamamoto ‘742 PG pub relied upon in the prior art rejections above. Thus, in view of the prior art rejections over Yamamoto ‘742, it is clear that the ‘065 patent anticipates the present claims, or in the case of several dependent claims, supports the obviousness thereof.
Therefore, Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘065 patent by claiming particular elements the device disclosed therein, thus arriving at the claims of the present application.

	The following are new rejections necessitated by amendment and made in view of the prior art previously relied upon.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
Claim(s) 1-5, 7-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yamamoto (US 2005/0011742), hereafter referred to as Yamamoto ‘742.
With regard to claim 1: Yamamoto ‘742 teaches a cleaning and distillation apparatus (abstract), the apparatus comprising: 
A clean fluid tank (receiving tank) 132 for storing cleaning fluid, the clean fluid tank 132 having: 
A “second” inlet 125 for receiving distilled cleaning fluid (Figure 1, paragraphs [0064]-[0076] and [0098]);
And an outlet 127 for dispensing fluid (Figure 1, paragraphs [0064]-[0076] and [0098]).
A cleaning tank (sink assembly) 161 for receiving objects to be cleaned, the cleaning tank 161 having a bottom portion 149, i.e. the portion to which drain pipe 146 is attached (Figure 1, paragraphs [0064]-[0076]).
	A recirculating fluid tank (duty tank) 140 mounted below the cleaning tank 161, the recirculating fluid tank having an upper portion (lid) 131 in fluid communication with the bottom portion 149 of the cleaning tank 161 via drain pipe 146, and an outlet (suction pipe) 138 for dispensing contaminated fluid 139 (Figure 1, paragraphs [0064]-[0076] and [0092]).
A removable separator panel (strainer) 145 comprising a cleaning surface (i.e. the top surface thereof) for supporting the objects to be cleaned, i.e. the separator panel 145 supports the objects being cleaned by preventing them from passing into drain pipe 146, the separator panel 145 partitioning the cleaning tank 161 from the recirculating fluid tank 140, the separator panel having an outlet (drain pipe) 146 to release fluid from the cleaning tank 161 into the recirculating fluid tank 140 (Figure 1, paragraphs [0064]-[0076]). Note: Apparatus claims are limited only by the structure of the claimed device and not by recitations of intended use or manner of operating (See MPEP 2114). The top surface of the removable separator panel is not explicitly described as a cleaning surface for supporting the objects to be cleaned. However, the top surface of the removable separator panel 145 could be used for said purpose, i.e. an object to be cleaned to be placed upon (and thus supported by) top surface of the removable separator panel and subsequently cleaned. Because the top surface of the removable separator panel 145 is capable of functioning as a “cleaning surface for supporting the objects to be cleaned”, said top surface satisfies the claim language requiring a surface which functions as such (see MPEP 2114).

A distillation tank (distillation chamber) 62 having an inlet (tank filler hose) 63/11 for receiving contaminated fluid from the outlet 138 of the recirculating fluid tank 140 (Figure 1, paragraphs [0077]-[0083] and [0092]);
A heater 2 for heating contaminated fluid into vapor (Figure 1, paragraphs [0077]-[0083], [0088], [0094], [0097);
A vapor outlet (vapor tube) 4/39 (Figure 1, paragraphs [0077]-[0083], [0088]-[0089], and [0098]-[0100]);
A first outlet (drain valve) 22 for dispensing contaminants (debris) remaining from vaporization into debris container 27 (Figure 1, paragraphs [0077]-[0083], [0088], and [0100]); 
A condenser 35 in fluid communication with the vapor outlet 4/39 for converting vapor into distilled cleaning fluid (Figure 1, paragraphs [0077]-[0083], [0095], and [0098]); 
And a second outlet (fluid hose) 78/83 for dispensing distilled cleaning fluid into the “second” inlet 125 of the clean fluid tank 132 (Figure 1, paragraphs [0077]-[0083] and [0098]). 
	And24Attorney Docket No. 64022US01 a fluid dispenser comprised of washer pump PM3 115, spigot 158, and flow through brush 150 for dispensing fluid from the recirculating fluid tank 140 (Figure 1, paragraphs [0071]-[0073]).
	Yamamoto ‘742 does not explicitly teach a “first” opening in the clean fluid tank for receiving cleaning fluid. However, the clean fluid tank 132 comprises a removable lid 130 (Figure 1, paragraph [0075]). Said removable lid 130 necessarily defines an opening, which could be considered a first opening, in the clean fluid tank 132. Said opening covered by the lid 130 is necessarily capable of functioning as an inlet for receiving cleaning fluid, thereby satisfying the claim language regarding the “first inlet” (see MPEP 2114 I). Furthermore, it is noted that apparatus claims, such as claim 1, are not limited by recitations of intended use. “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” (MPEP 2114 II). 
	With regard to claim 2: Yamamoto ‘742 further comprises a compressed air dispenser (air inlet fitting) 143 in fluid communication with the fluid dispenser, e.g. the pump PM3 115 thereof, via air valve 117 (Figure 1, paragraphs [0072], [0085], and [0111]).
	With regard to claim 3: Yamamoto ‘742 further comprises several selectively openable valves, e.g. valve 41, mounted to the distillator 1 (Figure 1, paragraph [0100]); a selectively openable valve (air valve) 117 mounted to the compressed air dispenser (Figure 1, paragraphs [0072], [0085], and [0111]); and two selectively openable valves (flow control valves) 152 and 156 mounted to the fluid dispenser (Figure 1, paragraph [0072]); any one of, , the compressed air dispenser.
	With regard to claim 4: Yamamoto ‘742 further comprises switches (handles) 153 and 154 in communication with the selectively openable valves 152 and 153 for controlling the fluid dispenser to selectively dispense fluid from the recirculating fluid tank 140 (Figure 1, paragraph [0072]); and a switch (mechanical timer) 118in communication with the selectively openable valve 117 for controlling the fluid dispenser to selectively dispense compressed air (Figure 1, paragraph [0072]).
	With regard to claim 5: The distillator 1 further comprises a vacuum pump 79 for generating a suction force during the distillation process (Figure 1, paragraph [0097]).
	With regard to claim 7: Yamamoto ‘742 further comprises a sensor (pressure sensor) 42 to monitor vacuum level (Figure 1, paragraph [0097]).
	With regard to claim 8: Yamamoto ‘742 further comprises several sensors, e.g. heater thermocouple 36 and vapor tube thermocouple 70, to monitor temperature within the distillator 1 (Figure 1, paragraph [0088]).
	With regard to claim 9: Yamamoto ‘742 further comprises a sensor to monitor level of fluid in the clean fluid tank 132 (Figure 1, Paragraphs [0088] and [00112]). 
	With regard to claim 10: As discussed in the rejection of claim 1 above, the fluid dispenser comprises a fluid flow-through brush 150 (Figure 1, paragraphs [0071]-[0073]).
	With regard to claim 11: Yamamoto ‘742 further comprises a valve 152 for controlling fluid flow through the fluid flow-through brush 150 (Figure 1, paragraphs [0071]-[0073]).
With regard to claim 12: Yamamoto ‘742 may further comprises a foot pedal (not shown) for controlling fluid flow to the fluid flow-through brush 150 (paragraph [0169]).
	With regard to claim 13: Yamamoto ‘742 further comprises a container 27 for receiving contaminants from the first outlet 22 of the distillator 1 (Figure 1, paragraphs [0077]-[0083], [0088], and [0100]).
	With regard to claim 16: Yamamoto ‘742 further comprises a pipeline, i.e. line comprising transfer pump PM2 126, for transporting fluid from the clean fluid tank 132 to the recirculating fluid tank 140 (Figure 1, paragraph [0102]).
	With regard to claim 17: Yamamoto ‘742 further comprises a controller (control panel and computer board) 80/82 for selectively actuating at least the distillator 1 (Figure 1, paragraphs [0087]-[0090]). 
With regard to claim 18: Yamamoto ‘742 teaches a cleaning and distillation apparatus (abstract), the apparatus comprising: 
A cleaning tank (sink assembly) 161 for receiving objects to be cleaned, the cleaning tank 161 having a bottom portion 149, i.e. the portion to which drain pipe 146 is attached (Figure 1, paragraphs [0064]-[0076]).
A recirculating fluid tank (duty tank) 140 mounted below the cleaning tank 161, the recirculating fluid tank having an upper portion (lid) 131 in fluid communication with the bottom portion 149 of the cleaning tank 161 via drain pipe 146, and an outlet (suction pipe) 138 for dispensing contaminated fluid 139 (Figure 1, paragraphs [0064]-[0076] and [0092]).
A removable separator panel (strainer) 145 comprising a cleaning surface (i.e. the top surface thereof) for supporting the objects to be cleaned, i.e. the separator panel 145 supports the objects being cleaned by preventing them from passing into drain pipe 146, the separator panel 145 partitioning the cleaning tank 161 from the recirculating fluid tank 140, the separator panel having an outlet (drain pipe) 146 to release fluid from the cleaning tank 161 into the recirculating fluid tank 140 (Figure 1, paragraphs [0064]-[0076]). Note: Apparatus claims are limited only by the structure of the claimed device and not by recitations of intended use or manner of operating (See MPEP 2114). The top surface of the removable separator panel is not explicitly described as a cleaning surface for supporting the objects to be cleaned. 
	And24Attorney Docket No. 64022US01 a fluid dispenser comprised of washer pump PM3 115, spigot 158, and flow through brush 150 for dispensing fluid from the recirculating fluid tank 140 (Figure 1, paragraphs [0071]-[0073]).

The following are new rejections necessitated by amendment and made in view of the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto ‘742 in view of Capella et al. (US 4,443,269), hereafter referred to as Capella.
With regard to claim 6: Yamamoto ‘742 teaches all of the limitations of claim 1 as described in the 102 rejection of claim 1 above. As discussed in the rejection of claim 1 above, the removable separator panel 145 supports the objects to be cleaned, i.e. by preventing them from passing into drain pipe 146 (Figure 1, paragraphs [0064]-[0076]).
Yamamoto ‘742 does not explicitly teach that the removable separator panel comprises at least one surface projection adapted to support the object to be cleaned.
However, cleaning devices with removable separator panels having such surface projections are known in the art. For example, Cappella teaches a cleaning apparatus comprising a cleaning tank (cabinet) 13 and a removable separator panel (screen) 29 for supporting objects to be cleaned within the cleaning tank 13, the removable separator panel 29 being a surface projection, i.e. a surface that projects out from the walls of the cleaning tank 13 (abstract, Figure 2, Column 3 Lines 4-40). The surface projection of the separator panel 29 supports the objects to be cleaned above the bottom 25 of the cleaning tank (abstract, Figure 2, Column 3 Lines 4-40). A person having ordinary skill in the art would recognize this as advantageous, as it keeps objects to be cleaned separate from any used cleaning fluid or debris collecting in the bottom 25 of the cleaning tank 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamamoto ‘742 in view of Cappella by adding a removable separator panel that comprises at least one surface projection adapted to support the object to be cleaned at a position above the bottom of the cleaning tank, in order to keep objects to be cleaned separate from any used cleaning fluid or debris collecting in the bottom of said cleaning tank. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto ‘742 in view of Publ et al. (US 8,470,136), hereafter referred to as Publ. 
	With regard to claim 14: Yamamoto ‘742 teaches all of the limitations of claim 1 as described in the 102 rejection of claim 1 above.

	However, cleaning apparatus wherein a bottom portion of a cleaning tank is integral with a top portion of a recirculating fluid tank are known in the art. For example, Publ teaches a cleaning apparatus comprising a cleaning tank (portion) 102 for receiving objects to be cleaned, the cleaning tank 102 having a bottom portion; and a recirculating fluid tank (container) 106 mounted below the cleaning tank, the recirculating fluid tank 106 having an upper portion in fluid communication with the bottom portion of the cleaning tank 102 via a drain, wherein the bottom portion of the cleaning tank 102 is integral with the top portion of the recirculating fluid tank 106 (abstract, Figure 1, Column 2 Lines 6-65). A person having ordinary skill in the art would recognize that said configuration, i.e. a configuration wherein the bottom portion of the cleaning tank is integral with the top portion of the recirculating fluid tank, will save space, i.e. by reducing the amount of unused space in between the cleaning tank and the recirculating fluid tank.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamamoto ‘742 in view of Publ by making the bottom portion of the cleaning tank integral with the top portion of the recirculating fluid tank, in order to save space.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto ‘742
	With regard to claim 15: Yamamoto ‘742 teaches all of the limitations of claim 1 as described in the 102 rejection of claim 1 above.
	Yamamoto ‘742 does not explicitly teach that the removable separator panel comprises a handle for removing and replacing the removable separator panel.
	However, Yamamoto ‘742 makes it abundantly clear that the separator panel (strainer) 145 is removable, and that it should be easily removable for service and maintenance (paragraphs [0071] and [0169]). A person having ordinary skill in the art would recognize that a handle would advantageously provide a means of easing the removal of the separator panel 145, i.e. by providing a means with which to grip the separator panel. Furthermore, Yamamoto ‘742 teaches the use of handles for the purposes of easily removal (Figures 7A-7E, paragraph [0160] and [0161]). 


	The following rejections are maintained from the previous Office Action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,531,065. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a substantially identical cleaning and distillation apparatus.
The scope of the claims in the ‘065 patent is not identical to the present claims. However, the ‘065 patent describes the invention recited in the present claims. Note: The ‘065 patent is the granted patent corresponding to the Yamamoto ‘742 PG pub relied upon in the prior art rejections above. Thus, in view of the above prior art rejections, it is clear that the ‘065 patent anticipates the present claims, or in the case of several dependent claims, supports the obviousness thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘065 patent by claiming particular elements the device disclosed therein, thus arriving at the claims of the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772